196 Mich. App. 320 (1992)
493 N.W.2d 457
DEPARTMENT OF TRANSPORTATION
v.
HRASHER
Docket No. 130666.
Michigan Court of Appeals.
Decided October 19, 1992, at 9:20 A.M.
Dilley, Dewey & Damon, P.C. (by Jonathan S. Damon), for Department of Transportation.
Read & Sharp (by John W. Sharp), for defendants Thrasher and Bergdoll.
Robert L. Hoffman, for defendants Johnston.
Before: DOCTOROFF, C.J., and MICHAEL J. KELLY and R.B. BURNS,[*] JJ.
MICHAEL J. KELLY, J.
Plaintiff, the Michigan Department of Transportation (MDOT), appeals as of right from an Antrim Circuit Court order of June 22, 1990, granting defendants' motion for summary disposition pursuant to MCR 2.116(C)(7) and (8), and dismissing plaintiff's action for a declaratory judgment. This case raises an issue of first impression regarding the proper interpretation of § 6304 of the tort reform statute, MCL 600.6301 et seq.; MSA 27A.6301 et seq.
The underlying action involves an automobile accident that occurred on July 20, 1988. On that date, a Datsun pickup truck driven by Leroy Thrasher and owned by Randall and Charlene Bergdoll collided with a truck driven by an MDOT employee. Robert and Vallerie Johnston's two children, Shyrle and John, were passengers in the Bergdoll pickup at the time of the accident and were injured.
Thrasher and the Bergdolls compensated the Johnstons for the injuries suffered by Shyrle and *322 John. Thereafter, on January 18, 1989, the Johnstons filed an action in the Court of Claims against the MDOT. Thrasher and the Bergdolls were not named as defendants because of their previous settlement with the Johnstons.
On October 11, 1989, the MDOT filed a complaint in the Antrim Circuit Court against the Johnstons, Thrasher, and the Bergdolls, seeking, among other things, a declaratory judgment determining the percentages of fault of Thrasher and the Bergdolls, and seeking a limitation of the MDOT'S liability to the percentage the MDOT claimed was authorized by MCL 600.6304; MSA 27A.6304. The case in the Court of Claims was later ordered consolidated with the action in the Antrim Circuit Court.
Subsequently, defendants moved for summary disposition of the MDOT'S complaint pursuant to MCR 2.116(C)(7) and (8). The circuit court held that the MDOT was not entitled to contribution from Thrasher and the Bergdolls under the contribution statute, and, therefore, no "actual controversy" existed justifying declaratory relief under MCR 2.605(A)(1). Summary disposition was granted in favor of all defendants, and the MDOT'S action for a declaratory judgment was dismissed. The MDOT appeals the dismissal of its action as of right.
The MDOT argues that, in an action by the injured party against the sole remaining nonsettling tortfeasor (the MDOT in this case), the remaining nonsettling tortfeasor is entitled under § 6304 to have the percentages of fault of all settling joint tortfeasors (Thrasher and the Bergdolls in this case) determined by the trier of fact, with the nonsettling tortfeasor's liability limited to its calculated percentage of fault. We disagree and hold that § 6304 does not require the trier of fact to ascertain the percentages of fault of joint tortfeasors *323 who have settled with the injured party and are not parties to a lawsuit between the injured party and the remaining tortfeasor.
The primary goal of judicial interpretation of statutes is to ascertain and give effect to the intent of the Legislature. People v Hawkins, 181 Mich. App. 393, 396; 448 NW2d 858 (1989); Joy Management Co v Detroit, 176 Mich. App. 722, 730; 440 NW2d 654 (1989). The first criterion in determining intent is the specific language of the statute. Hawkins, supra at 396. The Legislature is presumed to have intended the meaning it plainly expressed. Frasier v Model Coverall Service, Inc, 182 Mich. App. 741, 744; 453 NW2d 301 (1990). Courts may not speculate with respect to the probable intent of the Legislature beyond the words expressed in the statute. If the plain and ordinary meaning of the statute is clear, judicial construction is normally neither necessary nor permitted. Nat'l Exposition Co v Detroit, 169 Mich. App. 25, 29; 425 NW2d 497 (1988). The wisdom of a statute is for the Legislature, and the law must be enforced as written. Victorson v Dep't of Treasury, 183 Mich. App. 318, 323; 454 NW2d 256 (1990); Grieb v Alpine Valley Ski Area, Inc, 155 Mich. App. 484, 487-488; 400 NW2d 653 (1986). Courts may look to the legislative history of an act to ascertain the meaning of its provisions. People v Hall, 391 Mich. 175, 191; 215 NW2d 166 (1974); Great Lakes Steel v Dep't of Labor, 191 Mich. App. 323; 477 NW2d 124 (1991). A court may consider journals chronicling legislative history, and the changes in the bill during its passage. Kizer v Livingston Co Bd of Comm'rs, 38 Mich. App. 239, 246-247; 195 NW2d 884 (1972).
MCL 600.6304(1)(b); MSA 27A.6304(1)(b) provides that in a personal injury action "involving fault of more than 1 party to the action," the trier of fact *324 shall determine the "percentage of the total fault of all the parties regarding each claim as to each plaintiff, defendant, and third-party defendant."
We believe the plain and ordinary meaning of the statutory language is clear, and judicial construction is neither necessary nor permitted. Nat'l Exposition Co, supra. The plain language of § 6304(1)(b) refers to "parties" to the action. Thrasher and the Bergdolls were not parties to this action. Therefore, the trial court was not required to determine their percentages of fault. The Legislature is presumed to have intended the meaning it plainly expressed, and, in this case, the statute clearly indicates that the trial court is to make a finding regarding the percentages of the total fault of "all of the parties." If the Legislature had wanted to require the trier of fact to calculate the percentages of fault of tortfeasors who had previously settled with the plaintiff, it could have easily made that a requirement of the statute.
We find support in the legislative history of the statute. At one time HB 5154 contained language that would have accomplished the result now argued by the MDOT. That version of § 6304 contemplated that a percentage of the total fault would be made not only among parties to the action, but also among persons who had been released from liability. However, that language was deleted from the final version of the tort reform statute. We find this change in the bill before its passage to be persuasive evidence that the Legislature did not intend the result argued by the MDOT. Kizer, supra at 246-247.
We believe the trial court properly dismissed the MDOT'S action for a declaratory judgment. The MDOT is not entitled to contribution from Thrasher and the Bergdolls; therefore, there exists no "actual *325 controversy" sufficient to maintain an action for a declaratory judgment pursuant to MCR 2.605.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.